ON PETITION FOR REHEARING.
On petition for rehearing, appellants contend that this court has failed to get the intent of the legislature in enacting § 200 of the tax law, said section being § 3, Acts 1921 p. 638, 6.  and commonly known as "the budget law"; and again insist that the proposed rate of taxation named in the notice provided for in said section must be the rate finally fixed. Said § 200 does not state that the proposed rate will or must be established. Part of said section is as follows: "The several tax levies shall be established by the proper legal officers of any municipal corporation after the formulation and publication by them of a budget on forms prescribed by the state board of accounts showing in detail the money proposed to be expended during the succeeding year, the valuation of all taxable property within the jurisdiction and the rate of taxation which it is proposed to establish, and after a public hearing within the jurisdiction at which any taxpayer shall have a right to be heard thereon." Ten days notice of such budget and of such public hearing is required. Appellants are correct in saying that "it is entirely clear that the legislature intended that the process it outlines should be followed." This being true, it follows that the legislature intended that a public hearing should be held at which taxpayers could be heard. The tax levy shall be established after the publication of the budget, the proposed rate, and the public hearing. It cannot be believed that the legislature would have provided for a hearing at which taxpayers could be heard if the hearing would be useless and of no benefit to taxpayers or taxing officials.
Appellants continue to cite and rely on cases based on the budget law of another state. An examination of that budget law shows that it provided for notice, but did not provide for a hearing at which taxpayers *Page 356 
could be heard. The interpretation of that budget law cannot be considered as decisive of the construction of the Indiana budget law, which contains at least one important provision not found in the former.
The brief of appellants in support of the petition for rehearing has been carefully considered and no good reason for granting the petition appears.
The petition for a rehearing is overruled.